Atkinson, J.
A petition was presented to, the Governor to remove from office the several members of the Public-Service Commission of Georgia, upon stated grounds. The Governor issued a rule requiring the respondents to show cause, at a stated time and place, why they should not be removed. The respondents appeared, and a hearing was had at which the petitioners and each of the respondents introduced evidence. After the introduction of the evidence the Governor passed an order suspending each of the respondents. The several respondents presented to judges of the superior court petitions for certiorari to review the order and holding of the Governor. Some of the petitions were sanctioned, but the orders of sanction were subsequently set aside, and afterward the petitions for certiorari were denied. In one of the eases the petition for certiorari was denied on its presentation to the judge. To these orders the petitioners for certiorari excepted and duly assigned error in separate bills of exceptions. Held;
1. The orders of the Governor suspending the respondents as officers of the Public-Service Commission were in the exercise of the political powers of the executive, as conferred by the General Assembly, and in no sense *314a judicial action which could be reviewed by writ of certiorari. Art. 1, sec. 1, par. 23, of the constitution of this State (Civil Code, § 6379) declares: “The legislative, judicial, and executive powers shall forever remain separate and distinct.” See Civil Code, §§ 2618, 5180; Harris v. Glenn, 141 Ga. 687 (81 S. E. 1103), and cit.; Gray v. McLendon, 134 Ga. 224 (2 b) (67 S. E. 859) ; Chapman v. Dobbs, 175 Ga. 724, 729 (166 S. E. 22). Accordingly there was no error in refusing to sanction the petitions for certiorari.
Nos. 9939, 9951, 9952, 9953.
December 22, 1933.
Rehearing denied March 3, 1934.
Felton & Felton, A. A. Marshall, W. R. McDonald, R. B. Blaclcburn, and Spence & Spence, for plaintiffs in error.
J. G. Savage, M. J. Yeomans, attorney-general, J. J. E. Anderson, J. T. Goree, and B. D. Murphy, contra.
2. Inasmuch as certiorari would not lie in the cases under consideration, it was no cause for reversal that after having sanctioned some of the petitions for certiorari the judge vacated the previous orders for certiorari and refused to sanction the petitions.

Judgments affirmed.


All the Justices concur, except Hill, J., absent because of illness.